DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and claims 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (U.S. PATENT NO. 6,100,811) in view of Agassy et al (U.S PG-PUB NO. 20190130083 A1), and further in view of Protopapas (U.S PG-PUB NO. 2014/0070917).
-Regarding claim 1, Hsu discloses an automobile identification system for an automobile (Abstract, FIG. 5), comprising: at least one first fingerprint sensor disposed FIG. 5, fingerprint sensor 14) to generate a first fingerprint image (FIG. 5, fingerprint sensor 14, scan finger, Col 4, line 57: “fingerprint image”); at least one second fingerprint sensor disposed on an interior of the automobile (FIG. 5, fingerprint sensor 16) to generate a second fingerprint image (FIG. 5, sensor 16, scan finger, Col 4, line 57: “fingerprint image”); a database disposed on the interior of the automobile and storing at least one primary reference fingerprint image (Col 4, line 59: “internally stored reference fingerprint images”; FIG.6, memory 90); and a processor disposed on the interior of the automobile (FIG. 5, fingerprint matching device 30)  and electrically connected (FIG. 6, sensors 14, 16; memory 90) to the database, each of the first fingerprint sensors, and each of the second fingerprint sensors to receive the first fingerprint image, the second fingerprint image, and the primary reference fingerprint image (FIG. 6, sensors 14, 16; matching device 30, memory 90; Col 4, line 54-61: “matches the fingerprint image obtained by one of the sensors with one or more internally stored reference fingerprint images”) ; wherein when the processor determines that the first fingerprint image matches the primary reference fingerprint image, the processor obtains a pass authentication (Col  4, line 54-67: “if a match is determined”, “device 30 transmits control signals to … subsystems”, subsystem “door locking switch 34”), and makes a door of the automobile open (Col 4, line 66-67: “fingerprint sensor 14 will be used to unlock the car”;  Abstract: “vehicle is unlocked”); when the processor determines that the second fingerprint image matches the primary reference fingerprint image, the processor obtains a use authentication (Col  4, line 54-67: “if a match is determined”, “device 30 transmits control signals to … subsystems”, subsystem “engine control switch 32”) and makes an engine of the automobile activated (Col 6, line 67-Col 7, line 1:”enabling starting the car still requires use of the interior sensor 16”; Abstract: “vehicle engine is enabled”), wherein the use authentication is obtained without a mode selection  or a user ID selection prior to receiving the second fingerprint image (Abstract: “vehicle engine is enabled if an interior fingerprint sensor has been used”; FIG. 7, path from locked mode 100 to unlocked mode 102; Col 6, line 49-60, “car cannot be started in the locked mode 100 until the identity of an enrolled user is verified by the system”; Col 7, lines 34-36, “these additional users may enter and start the car with the same authority as the primary user”; FIG. 8; FIG. 9).
Hsu is silent to teach wherein the use authentication is obtained without a user ID selection prior to receiving the second fingerprint image.
In the same field of endeavor, Agassy teaches wherein the use authentication is obtained without a mode selection or a user ID selection prior to receiving the second fingerprint image (Agassy: Abstract; FIGS. 6-7).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Hsu with teaching of Agassy by obtaining a use authentication without a mode selection or a user ID selection prior to receiving the second fingerprint image in order to achieve fast accessing and using a vehicle with required security.
Hsu in view of Agassy is silent to teach that a database disposed on an interior of automobile and storing at least one first reference image and at least one second reference image. Hsu in view of Agassy is also silent to teach a processor disposed on Hsu: FIG. 6, memory 90) (without explicitly indicating a database) is used to store the sensed fingerprint images and it is connected to fingerprint matching device (Hsu: FIG. 6).
However, Protopapas is an analogous art pertinent to the problem to be solved in this application and further discloses a database disposed on the interior of the automobile (Protopapas: FIG. 1, Biometric Database 27) and storing at least one primary reference fingerprint image (Protopapas: [0019], “the captured images of fingerprints”, “storage on the biometric database 27”); Protopapas also teaches a processor disposed on the interior of the automobile (Protopapas: FIG.1, Vehicle Controller 14) and electrically connected to the database ( Protopapas:  [0019]: “controller 14 generally includes a biometric database 27” ).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Hsu in view of Agassy with teaching of Protopapas by using the database to store fingerprint images in order to provide more organized data structure and the fast and convenient way to retrieve the stored images and complete fingerprint identification process.
-Regarding claim 2, the modification further discloses wherein when the processor (Hsu: FIG. 5, 30: fingerprint print matching device) determines that the first fingerprint image (Hsu: FIG. 5, fingerprint sensor 14, Col 4, line 57: “fingerprint image”) does not match the primary reference fingerprint image (Hsu: FIG. 6, memory 90), the processor does not obtain the pass authentication (Hsu: Col  4, line 54-67: “if a match is determined”, “device 30 transmits control signals to”; Abstract: “vehicle is unlocked”; Col 8, line 54-65, “access will be denied for other purpose”).
-Regarding claim 3, the modification further discloses wherein when the processor (Hsu: FIG. 5, matching device 30) determines that the first fingerprint image (Hsu: FIG. 5, sensor 14, Col 4, line 57: “fingerprint image”) matches the primary reference fingerprint image (Hsu: FIG. 6, memory 90) but the second fingerprint image (Hsu: FIG. 5, sensor 16, Col 4, line 57: “fingerprint image”)  does not match the primary reference fingerprint image (Hsu: FIG. 6, memory 90), the processor obtains the pass authentication (Hsu: Abstract: “vehicle is unlocked”) without obtaining the use authentication (Hsu: Abstract: “vehicle engine is enabled”), and each of the second fingerprint sensors restarts sensing fingerprint images (Hsu: Col 4 line 66-Col 5, line 1: “unlock the car”, “but not to enable the engine”; Col 6, line 67-Col 7, line 1:”enabling starting the car still requires use of the interior sensor 16”; FIG. 8, loop 120-130 ).
-Regarding claim 4, the modification further discloses wherein the processor obtains user information according to the first fingerprint image or the second fingerprint image (Hsu: Col 9, line 12-14: “user’s personal settings are conveniently restore when the driver enters or starts the car”; Abstract: “adjusted to user preference”; Col 5, line 7-8: “customize the car for the user whose identity has been verified”)
-Regarding claim 5, Hsu in view of Agassy discloses wherein the database further comprises a plurality of secondary reference fingerprint images (Hsu: FIG. 8 block 122; Col 7, line 32-33: “other users”, “may have their finger prints analyzed and recorded”) to be provided to the processor (Hsu: FIG. 5 device 30). 
Hsu: FIG. 6 memory 90) comprises a plurality of secondary reference fingerprint images.
However, Protopapas is an analogous art pertinent to the problem to be solved in this application and further discloses wherein the database (Protopapas: FIG. 1, Biometric Database 27) further comprises a plurality of secondary reference fingerprint images (Protopapas: [0019], “database 27 generally includes various users”; “the captured images of fingerprints”) to be provided to the processor (Protopapas: FIG.1, Vehicle Controller 14).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Hsu in view of Agassy with teaching of Protopapas by using the database to store fingerprint images in order to provide more organized data structure and the fast and convenient way to retrieve the stored images and complete fingerprint identification process.
-Regarding to claim 6, the modification further discloses wherein when the processor (Hsu: FIG. 5, matching device 30) determines that the first fingerprint image (Hsu: FIG. 5, sensor 14, scan finger, Col 4, line 57: “fingerprint image”) matches one of the plurality of secondary reference fingerprint images (Hsu: Col 4, line 54-61: “matches the fingerprint image obtained by one of the sensors with one or more internally stored reference fingerprint images”; FIG.8, block 122), the processor obtains the pass authentication and makes the door of the automobile open (Hsu: Col  4, line 54-67: “device 30 transmits control signals to … subsystems”, “fingerprint sensor 14 will be used to unlock the car”;  Abstract: “vehicle is unlocked”; FIG.8, block 136); when the processor determines that the second fingerprint image matches one of the plurality of secondary reference fingerprint images, the processor obtains an authorized use authentication and makes the engine of the automobile activated (Hsu: Col 6, line 67-Col 7, line 1:”enabling starting the car still requires use of the interior sensor 16”; Abstract: “vehicle engine is enabled”; FIG.8, block 138).
-Regarding claim 7, the modification further discloses wherein when the processor (Hsu: FIG. 5, matching device 30) determines that the first fingerprint image (Hsu: FIG. 5, sensor 14, scan finger, Col 4, line 57: “fingerprint image”) does not match one of the plurality of secondary reference fingerprint images, the processor does not obtain the pass authentication and makes the door of the automobile locked (Hsu: FIG.8, block 120-130; block 132: deny access; Col 8, line 54-65, “sensor 14 was used”, “only a transition from lock mode 100 to the unlock mode”, “access will be denied for other purpose”) 
-Regarding claim 8, the modification further discloses wherein when the processor (Hsu: FIG. 5, matching device 30) determines that the first fingerprint image (Hsu: FIG. 5, sensor 14, scan finger, Col 4, line 57: “fingerprint image”) matches one of the plurality of secondary reference fingerprint images (Hsu: FIG. 6, memory 90) but the second fingerprint image (Hsu: FIG. 5, sensor 16, scan finger,  Col 4, line 57: “fingerprint image”) does not match one of the plurality of secondary reference fingerprint images (Hsu: FIG. 6, memory 90), the processor obtains the pass authentication (Hsu: Abstract: “vehicle is unlocked”) without obtaining the authorized use authentication (Hsu: Abstract: “vehicle engine is enabled”), and each of the second fingerprint sensors restarts sensing fingerprint images, or the processor restarts Hsu: Col 4 line 66-Col 5, line 1: “unlock the car”, “but not to enable the engine”; Col 6, line 67-Col 7, line 1:”enabling starting the car still requires use of the interior sensor 16”; FIG. 8, loop 120-130 , block 134-136).
-Regarding claim 9, , the modification further discloses further comprising a positioning element, wherein when the processor obtains the pass authentication and the use authentication, the positioning element positions a location and creates a map for the automobile (Hsu: Col. 5, line 4-24: “matching device 30 also performs a number of control functions that customize the car for the user whose identity has been verified”; Col 5,  line 46-49: “navigation system preference”; FIG. 5, In-car computer 54).
-Regarding claim 10, the modification further discloses further comprising a wireless transceiver (Hsu: FIG 1, transmitter 56, mobile phone 46), an external electronic device (Hsu: mobile phone, FIG. 1, home garage door 58, parking access gate 60) and a peripheral element (Hsu: FIG.1, car sets 38), wherein the wireless transceiver is disposed on the interior of the automobile (Hsu: FIG 1, transmitter 56), wirelessly connected to the external electronic device (Hsu: FIG 1,  mobile phone 46, garage door 58), and electrically connected to the processor (Hsu: FIG. 1, matching device 30); the peripheral element is disposed on the automobile (Hsu: FIG. 1, sets 38); when the processor obtains the pass authentication and the use authentication, the external electronic device transmits a control signal to the processor through the wireless transceiver and the processor makes the peripheral element operate according to the control signal; or when the processor obtains the pass authentication and the use Hsu: Col. 5, line 6-24: “device 30 also performs a number of control functions that customize the car for the user whose identity has been verified”, “control signals are transmitted to the car sets 38”).
-Regarding claim 11, the modification further discloses wherein the peripheral element comprises a driver's seat, a passenger side door, a passenger side window, rear-view mirrors, air-conditioning equipment, a dashboard, a driving recorder, a lighting device, a multimedia player, an airbag, or a car gearbox (Hsu: FIG. 5:, seats (38), mirrors (40), steering wheel (42), climate control (44), airbag (52), telephone (46), entertainment center adjustment (50) and onboard computer (54), performance control features (48); Col 9, line 23: “usage log”; Col 5, line 6-7: “ a number of control functions”).
-Regarding claim 15, Hsu discloses an automobile identification system for an automobile (Abstract, FIG. 5), comprising: at least one fingerprint sensor disposed on the automobile (FIG. 5, sensor 14) to generate a fingerprint image (FIG. 5, sensor 14, scan finger, Col 4, line 57: “fingerprint image”); a database disposed on an interior of the automobile and storing at least one first reference image and at least one second reference image (Col 4, line 59: “internally stored reference fingerprint images”; FIG.6, memory 90); a processor disposed on the interior of the automobile (FIG. 5, fingerprint matching device 30) and electrically connected (FIG. 6, sensors 14, 16; memory 90) to the database and each of the fingerprint sensors; wherein when the processor determines that the fingerprint image matches the first reference image (FIG. 8, block 120, “compare with the one being sensed”), the processor obtains a first FIG. 7, combination mode 108; Col 7, line 39-40, “primary user may select a combination mode 108”, “ after fingerprint verification”); when the processor determines that the fingerprint image matches the second reference image (FIG. 8, block 120, “compare with the one being sensed”), the processor obtains a second access right and has access to a guest mode (FIG. 7, guest mode 112, Col 7, line 67, “user may enter gest mode”, “having his or her fingerprint verified”), wherein the first access right (line 37-40, “The primary user, however, has some additional powers that the additional users do not have … may select a combination mode 108”; Col 7, lines 28-29, “enroll others”; Col 7, lines 48-49, “set mode 106”) and the second access right (Col 7, lines 34-35: “these additional users may enter and start the car with the same authority as the primary user”) are obtained without a selection of the owner mode or the guest mode or a user ID prior to receiving the fingerprint image (FIG. 8, block 14; FIG. 7, paths from block 100 to blocks 102, 112, 106, and 108; Col 7, lines 38-40, “select a combination mode … after fingerprint verification”).
Hsu is silent to teach wherein the first access right and the second access right are obtained without a user ID prior to receiving the fingerprint image
In the same field of endeavor, Agassy teaches wherein the first access right and the second access right are obtained without a selection of the owner mode, the guest mode or a user ID prior to receiving the fingerprint image (Agassy: Abstract; FIGS. 6-7).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Hsu with 
Hsu in view of Agassy is silent to teach that a database disposed on an interior of the automobile and storing at least one first reference image and at least one second reference image.  Hsu in view of Agassy is also silent to teach a processor disposed on the interior of the automobile and electrically connected to the database. Hsu does disclose that the memory (Hsu: FIG. 6, memory 60) without explicitly indicating database is used to store the sensed fingerprint images and it is connected to fingerprint matching device (Hsu: FIG. 6).
However, Protopapas is an analogous art pertinent to the problem to be solved in this application and further discloses a database disposed on the interior of the automobile (Protopapas: FIG. 1, Biometric Database) and storing at least one primary reference fingerprint image (Protopapas: [0019], “the captured images of fingerprints”, “storage on the biometric database 27”); Protopapas also teaches a processor disposed on the interior of the automobile (Protopapas: FIG.1, Vehicle Controller 14) and electrically connected to the database ( Protopapas:  [0019]: “controller 14 generally includes a biometric database 27” ).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Hsu in view of Agassy with teaching of Protopapas by using the database to store fingerprint images in order to provide more organized data structure and the fast and convenient way to retrieve the stored images and complete fingerprint identification process.
Hsu: FIG. 5, sensor 14) and a second fingerprint sensor (Hsu: FIG. 5, sensor 16), the first fingerprint sensor is disposed on an exterior of the automobile to generate a first fingerprint image (Hsu: FIG. 5, sensor 14, scan finger, Col 4, line 57: “fingerprint image”), and the second fingerprint sensor is disposed on the interior of the automobile to generate a second fingerprint image (Hsu: FIG. 5, sensor 16, scan finger, Col 4, line 57: “fingerprint image”).
-Regarding claim 17, the modification further teaches wherein when the processor (Hsu: FIG. 5, matching device 30) determines that the first fingerprint image matches the first reference image or the second reference image, the processor obtains a pass authentication to make a door of the automobile open (Hsu: Col 4, line 54-67: “if a match is determined”, “device 30 transmits control signals to … subsystems”, subsystem “door locking switch 34”; “sensor 14 will be used to unlock the car”;  Abstract: “vehicle is unlocked”).
-Regarding claim 18, the modification further teaches wherein when the processor obtains the pass authentication and determines that the second fingerprint image matches the first reference image, the processor obtains the first access right and has access to the owner mode (Hsu: FIG. 7, combination mode 108; Col 7, line 39-40, “primary user may select a combination mode 108”, “after fingerprint verification”) and the processor makes the automobile travel at a high speed or at a low speed (Hsu: Col. 5, line 6-24: “customize the car for the user whose identity has been verified”, “control signals are transmitted to”, “vehicle performance control 48” (transmission)).
Regarding claim 19, the modification further teaches further comprising a positioning element, wherein when the processor obtains the pass authentication and the first access right, the positioning element positions a location and creates a map for the automobile (Hsu: Col. 5, line 4-24: “matching device 30 also performs a number of control functions that customize the car for the user whose identity has been verified”; Col 5, line 46-49: “navigation system preference”; FIG. 5, In-car computer 54).
-Regarding claim 20, the modification further teaches further comprising a wireless transceiver (Hsu: FIG 1, transmitter 56, mobile phone 46), an external electronic device (Hsu: mobile phone, FIG. 1, home garage door 58, parking access gate 60), and a peripheral element (Hsu: FIG.1, car sets 38), wherein the wireless transceiver is disposed on the interior of the automobile (Hsu: FIG 1, transmitter 56), wirelessly connected to the external electronic device (Hsu: FIG 1,  mobile phone 46, garage door 58), and electrically connected to the processor (Hsu: FIG. 1, matching device 30); the peripheral element is disposed on the automobile (Hsu: FIG. 1, sets 38); when the processor obtains the pass authentication and the first access right, the external electronic device transmits a control signal to the processor through the wireless transceiver and the processor makes the peripheral element operate according to the control signal; or when the processor obtains the pass authentication and the first access right, the processor makes the peripheral element operate (Hsu: Col. 5, line 6-24: “device 30 also performs a number of control functions that customize the car for the user whose identity has been verified”, “control signals are transmitted to the car sets 38”).
-Regarding claim 21, the modification further teaches wherein the peripheral element comprises a driver's seat, a passenger side door, a passenger side window, rear-view mirrors, air-conditioning equipment, a dashboard, a driving recorder, a lighting device, a multimedia player, an airbag, or a car gearbox (Hsu: FIG. 5:, seats (38), mirrors (40), steering wheel (42), climate control (44), airbag (52), telephone (46), entertainment center adjustment (50) and onboard computer (54), performance control features (48); Col 9, line 23: “usage log”; Col 5, line 6-7: “ a number of control functions”).
Regarding claim 22, the modification further teaches wherein when the processor (Hsu: FIG. 5, matching device 30) obtains the pass authentication and determines that the second fingerprint image matches the second reference image, the processor obtains the second access right and has access to the guest mode (Hsu: FIG. 7, guest mode 112, Col 7, line 67, “user may enter gest mode”, “having his or her fingerprint verified”) and the processor makes the automobile travel at a low speed (Hsu: Col. 5, line 4-24: “customize the car for the user whose identity has been verified”; “control signals are transmitted to”, “vehicle performance control 48” (transmission)).
Regarding claim 23, the modification further teaches further comprising a positioning element, wherein when the processor (Hsu: FIG. 5, matching device 30) obtains the pass authentication and the second access right (Hsu: FIG. 7, guest mode 112, Col 7, line 67, “user may enter gest mode”, “having his or her fingerprint verified”), the positioning element positions a location for the automobile and creates a map and the automobile is only able to travel to a plurality of restricted locations on the map (Hsu: Col. 5, line 4-24: “customize the car for the user whose identity has been verified”; Col 5,  line 46-49: “navigation system preference”; FIG. 5, In-car computer 54).
Claim 12 and claim 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (U.S. PATENT NO. 6,100,811) in view of Agassy et al (U.S PG-PUB NO. 20190130083 A1), and further in view of Protopapas (U.S PG-PUB NO. 2014/0070917), in view of Kim (U.S. PG-PUB NO. 2020/0150387).
-Regarding claim 12 and claim 24, Hsu in view of Agassy, and further in view of Protopapas discloses the method of claim 1 and method of claim 15.
Hsu in view of Agassy, and further in view of Protopapas is silent to teach wherein each of the first fingerprint sensors and each of the second fingerprint sensors are optically fingerprinting identifying and have a camera lens and the camera lens has at least three lenses with refractive power.
In the same field of endeavor, Kim teaches wherein each of the first fingerprint sensors and each of the second fingerprint sensors (Kim: FIG.4 fingerprint sensor 316) are optically fingerprinting identifying and have a camera lens (Kim: FIG.4, camera 312) and the camera lens has at least three lenses (Kim: Abstract: “at least four lenses”; FIG.5; [0076]: “les assembly 400 may be disposed in any of the camera modules”) with refractive power (Kim: [0078]-[0082], “refractive”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Hsu in view .
Claims 12-13 and claim 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (U.S. PATENT NO. 6,100,811) in view of Agassy et al (U.S PG-PUB NO. 20190130083 A1), and further in view of Protopapas (U.S. PG-PUB NO. 2014/0070917), in view of Chang (U.S. PATENT NO. 10,859,786).
-Regarding claim 12 and claim 24, Hsu in view of Agassy, and further in view of Protopapas discloses the method of claim 1 and method of claim 15.
Hsu in view of Agassy, and further in view of Protopapas is silent to teach wherein each of the first fingerprint sensors and each of the second fingerprint sensors are optically fingerprinting identifying and have a camera lens and the camera lens has at least three lenses with refractive power.
In the same field of endeavor, Chang teaches wherein each of the first fingerprint sensors and each of the second fingerprint sensors are optically fingerprinting identifying and have a camera lens and the camera lens has at least three lenses with refractive power (Chang: FIG. 1;FIG. 17, Col 23, “include six lenses with refractive power”)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Hsu in view of Agassy, and further in view of Protopapas with the teaching of Chang by using fingerprint sensors that are optically fingerprinting identifying and have a camera lens 
--Regarding claim 13 and claim 25, Hsu in view of Agassy, and further in view of Protopapas discloses the method of claim 1 and method of claim 15.
Hsu in view of Agassy, and further in view of Protopapas is silent to teach wherein each of the lenses satisfies the following conditions: 
1.0≤f/HEP≤10.0;
0 deg<HAF≤150 deg;
0 mm<PhiD≤18 mm;
0<PhiA/PhiD≤0.99; and
0≤2(ARE/HEP)≤2.0; 
wherein f is a focal length of the camera lens; HEP is an entrance pupil diameter of the camera lens; HAF is a half maximum field of view of the camera lens; PhiD is a maximum value of a minimum side length of an outer periphery of a lens base perpendicular to an optical axis of the camera lens; PhiA is a maximum effective diameter of the camera lens nearest to a lens surface of an image plane; ARE is an arc length along an outline of the lens surface, starting from an intersection point of any lens surface of any lens and the optical axis in the camera lens, and ending at a point with a vertical height which is a distance from the optical axis to half the entrance pupil diameter.
In the same field of endeavor, Chang teaches wherein each of the lenses satisfies the following conditions (Chang: Col 16, line 12-25): 
1.0≤f/HEP≤10.0;

0 mm<PhiD≤18 mm;
0<PhiA/PhiD≤0.99; and
0≤2(ARE/HEP)≤2.0; 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Hsu in view of Agassy, and further in view of Protopapas with the teaching of Chang by using multiple optical lenses for optically fingerprinting identifying and satisfies the above conditions in order to improve the quality of captured images and meet higher photographic requirement.
Claim 14 and claim 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (U.S. PATENT NO. 6,100,811) in view of Agassy et al (U.S PG-PUB NO. 20190130083 A1), and further in view of Protopapas (U.S. PG-PUB NO. 2014/0070917), in view of Call (U.S. PG-PUB NO. 2006/0056663).
-Regarding claim 14 and claim 26, Hsu in view of Agassy, and further in view of Protopapas discloses the method of claim 1 and method of claim 15.
Hsu in view of Agassy, and further in view of Protopapas is silent to teach wherein each of the first fingerprint sensors and each of the second fingerprint sensors are capacitive or resistive fingerprinting identification sensors.
In the same field of endeavor, Call teaches wherein each of the first fingerprint sensors and each of the second fingerprint sensors are capacitive or resistive fingerprinting identification sensors (Call: FGI.1; FIG.3 capacitive fingerprint sensor; [0038] “fingerprint scanner 10 (optical, capacitive)”)

Response to Arguments
Claims 27-33 have been withdrawn from consideration by Applicant. Applicant amended independent claims 1 and 15 by adding claim limitation “or a user ID selection”.  The newly added claim limitation does not further limit the claims because of the conjunction word “or”. However, Applicant’s arguments with respect to claims 1-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        
/PING Y HSIEH/Primary Examiner, Art Unit 2664